Citation Nr: 0319167	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  95-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

On March 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged 
stressors in service.  They are: 1) that 
his base camp was subject to enemy mortar 
and rocket attack, and on one occasion, 
he was knocked from his bunk due to the 
concussion from an incoming round; 2) 
that he was frightened by an incident in 
which enemy soldiers-presumably Viet 
Cong disguised as friendly troops, 
infiltrated his company area and were 
either killed or captured in the ensuing 
combat, and 3) that he had unnamed 
friends in neighboring helicopter units 
who were either killed or wounded.  Note:  
his representative recently submitted a 
statement in January 2002, on VA Form 
646, along with a Vietnam helicopter 
crewmen casualty list, obtained from the 
internet, listing the names of soldiers 
who were killed in Vietnam and supposedly 
in the area where the veteran was 
stationed. Please provide this 
information, and the stressors alluded to 
above, to the USASCRUR.  Also, provide 
the USASCRUR with copies of any personnel 
records obtained showing the veteran's 
service dates, duties, and units of 
assignment.  Ask USASCRUR to determine 
the veteran's physical location in 
Vietnam in relation to the 
physical location of the helicopter 
unit's base that the deceased, alluded to 
above, were assigned to at the time of 
their deaths.  

2.  After completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination by 
a board to two psychiatrists, in order to 
obtain their medical opinions regarding 
whether he currently has PTSD and, if so, 
whether it is causally related to a 
confirmed stressor in service.  In other 
words, only those stressors occurring 
during combat or which have been 
independently verified may be used as a 
basis for establishing PTSD as related to 
service.  If the veteran is found to have 
PTSD, the examiners should identify the 
diagnostic criteria supporting the 
diagnosis.  And if, per chance, the 
examiners determine the veteran does not 
have PTSD but, instead, another 
psychiatric disorder (e.g., major 
depression or a generalized anxiety 
disorder), then they should reconcile the 
various diagnoses of record and should 
specify which symptoms are associated 
with each disorder and whether any is 
causally related to his service in the 
military, including his time spent in 
Vietnam.  Furthermore, if certain 
symptomatology cannot be dissociated from 
one disorder or another, then this should 
be stated as well and the examiners must 
provide the rationale for their medical 
opinions.  The examiners also should be 
notified that any diagnosis reached 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  The claims folders 
must be provided to the examiners for 
review of the veteran's pertinent medical 
history.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





